Citation Nr: 1307535	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Anthony J. Cuticchia, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

In June 2012 the Veteran was afforded videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In a decision issued on September 25, 2012, the Board denied the Veteran's petition to reopen a claim for service connection for PTSD.  At that time, the Board also dismissed the appeal to reopen claims for service connection for residuals of a head injury, visual impairment, low back disability, chronic shoulder disability, and right ankle disability.

In October 2012, the Veterans' representative submitted a motion to vacate the Board's decision because the Board did not take into account evidence that was submitted on behalf of the Veteran prior to the decision.  The motion included three lay statements dated in June 2012 and July 2012.  There was also a copy of a July 2012 letter from the representative indicating that the lay statements were being submitted to the RO in support of the Veteran's PTSD claim following the June 2012 Board hearing.  

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).

In the Veteran's case, the three lay statements that were submitted to the RO in July 2012 were not included in the record before the Board when the September 25, 2012 decision was issued.  The letters were not received by the Board until October 2012.  However, this evidence was likely submitted to the RO in a timely manner and may have been physically located at the RO at the time of the Board's decision, but should have been forwarded to the Board.  To accord the Veteran due process, the Board vacates the September 25, 2012 decision to the extent it denied the Veteran's petition to reopen a claim for service connection for PTSD.  The dismissal of the appeal pertaining to the other five withdrawn claims remains intact.

By the decision below, a previously denied claim for service connection for PTSD is reopened.  The underlying claim of service connection and the claim for service connection for a psychiatric disability other than PTSD are the subjects of a remand that follows the decision.


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement with a May 2006 rating decision denying service connection for PTSD or submit any pertinent evidence within the appeal period.

2.  The evidence received more than one year after the Veteran was notified of the May 2006 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim. 






CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In an unappealed rating decision issued in May 2006, the RO denied service connection for PTSD because of the absence of credible evidence corroborating the stressors that allegedly caused his PTSD.  

The evidence of record at the time of the May 2006 rating decision included the Veteran's report of stressors during service, particularly being severely beaten by fellow soldiers in 1977, and being raped by fellow soldiers in a stockade in 1978.  Also of record were statements from persons who knew the Veteran and noticed changes in the Veteran's behavior when he returned from the service.

The evidence added to the record since the May 2006 rating decision includes more recent statements from the Veteran and persons who know him, and more recent health treatment records.  In June 2006, the Veteran reported that he had identified a witness to the beating he sustained in 1977.  No statement from a witness to the beating has been submitted.  A statement was received in June 2006 from a man who wrote that he was in jail with the Veteran in June 2006 and observed that the Veteran behaved extremely fearfully.  Jail medical records from 2006 were added to the file.  One of those records reflects the Veteran's account of a history of being beaten and raped in a stockade.  Private hospital records show that the Veteran had inpatient substance dependence and mental health treatment in August 2008.  Jail medical records from 2009 reflect that the Veteran received mental health treatment.

In a December 2009 statement in support of his appeal, the Veteran again described claimed in-service stressors.  He reported that in 1977 he was attacked and kicked in the head by several men while he was in a correctional facility.  He stated that in 1978 he was sexually assaulted by three men while he was in a correctional facility.  In June 2011, the Veteran's sister wrote that the Veteran was bright, well spoken, and outgoing before service, but had changed for the worse when he returned from service, having become unable to hold a job or get along with others.

In the June 2012 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that during service, in 1978, he was sexually assaulted by three men while he was incarcerated in a stockade.  The undersigned informed the Veteran that he should attempt to obtain and submit corroborating evidence of the assault.  The record was held open for 90 days for the Veteran to do so and additional evidence was submitted as described in the introduction.

The additional evidence includes June 2012 statements from G.H. and M.B., and a July 2012 statement from E.M.  They each indicated that they served with the Veteran.  G.H., M.B., and E.M. did not indicate they witnessed an in-service personal assault, but they each recalled that the Veteran's demeanor changed for the worse following his time in the stockade.  They each also recalled that the Veteran told them that he was assaulted in the stockade or there was rumor to that effect.

Credible corroborating evidence that the alleged stressors occurred was an element of entitlement to service connection that the RO found was not met in May 2006.  The Board finds that the three recent lay statements are new and material as they were not previously before VA decisionmakers, are not cumulative or redundant of the evidence previously of record, and they relate to a previously unestablished element of entitlement to service connection for PTSD.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Additionally, the evidence triggers VA's duty to provide a medical examination and meets the low threshold for reopening set forth by the Court.  See Shade, 24 Vet. App. at 110.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for PTSD.  The underlying service connection claim is addressed further in the remand section.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for PTSD is granted. 


REMAND

The Board finds that further development is required before the claims of entitlement service connection for PTSD and for a psychiatric disability other than PTSD are adjudicated.

First, the Board has included on appeal the claim for service connection for a psychiatric disability other than PTSD.  In pursuing his claim, the Veteran specifically claimed service connection for PTSD.  A review of the record, including a June 2006 jail record, reveals that a diagnosis depressive disorder has also been provided.  In view of this information, it is appropriate to include a broader claim for a psychiatric disability other than PTSD in addition to his specifically claimed PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Given the broader characterization of the appeal, the Veteran should be sent an updated notice letter on remand.  He should be notified of the information and evidence needed to substantiate a claim for service connection for a psychiatric disability other than PTSD.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

As indicated previously, the Veteran contends that he has PTSD due to a personal assault and sexual trauma during his active military service.  Evidence of record shows a diagnosis of PTSD. 

The regulations provide that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Additionally, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (finding that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).

The Board finds that the Veteran should be afforded a VA psychiatric examination to squarely address the likelihood of whether the alleged trauma occurred, whether the criteria for a diagnosis of PTSD are met, and whether the two are related.  See 38 C.F.R. § 3.304(f)(5); Menegassi, 683 F.3d at 1382.  An opinion should also be provided as to whether the Veteran has any other psychiatric disorder that is attributable to his military service.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim for service connection for a psychiatric disability other than PTSD.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the record.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

3.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to a stressor pertaining to personal assault and sexual trauma during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.

Based on the review of the Veteran's pertinent history and examination of the Veteran, the examiner should express an opinion as to:  (1) whether there were behavioral changes in service indicative of the Veteran's alleged in-service personal assault and sexual trauma; (2) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and (3) whether such PTSD is due at least in part to an in-service personal assault or sexual trauma, or any other in-service stressor.  

With respect to each additional acquired psychiatric disorder present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service, is otherwise etiologically related to service or was caused or permanently worsened by PTSD.  

The rationale for all opinions expressed must be provided.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should again review the record and adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


